PER CURIAM
Defendant appeals a judgment of conviction for possession of a controlled substance. ORS 475.992. She contends that the trial court erred in denying her motion to suppress evidence obtained during a warrantless search of her vehicle and to suppress statements that the police obtained without giving Miranda warnings. The state concedes that the trial court erred in both respects and that the case should be reversed and remanded. After reviewing the record, we agree and accept the state’s concession.
Reversed and remanded for new trial.